 


109 HR 4143 IH: Help Hospitals Recover Act of 2005
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4143 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for relief payments to private and public hospitals that temporarily ceased to operate because of a mandatory evacuation order issued in anticipation of Hurricane Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Help Hospitals Recover Act of 2005. 
2.Relief payments to hospitals affected by Hurricane Rita 
(a)PaymentsThe Director of the Federal Emergency Management Agency shall make a payment in the amount described in subsection (b) to each private or public hospital that temporarily ceased to operate because of a mandatory evacuation order issued in anticipation of Hurricane Rita. 
(b)AmountThe amount of a payment to a hospital under subsection (a) shall be equal to the amount of revenue lost by the hospital as a result of the cessation of operations described in such subsection.  
3.Funding 
(a)Appropriation 
(1)Identification of aggregate amountNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall determine and publish in the Federal Register the aggregate amount of revenue lost by private and public hospitals as a result of the cessation of operations described in section 2(a). 
(2)AppropriationThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the Federal Emergency Management Agency for fiscal year 2006, an amount equal to the aggregate amount determined by the Director of the Office of Management and Budget pursuant to paragraph (1), which amount shall be used for the purpose of carrying out section 2. 
(3)Effective dateParagraph (2) shall take effect on the date of the determination by the Director of the Office of Management and Budget pursuant to paragraph (1).  
(b)Rescission of other appropriations 
(1)RescissionsEach of the amounts appropriated in a regular appropriations Act for fiscal year 2006 for the activities described in paragraph (2) is hereby rescinded by an equal percentage and in the amount necessary to ensure that the aggregate amount of rescissions under this paragraph is equal to the amount of the appropriation under subsection (a)(2). 
(2)ActivitiesThe activities described in this paragraph are the following: 
(A)Construction of new embassies. 
(B)Support for the international financial institutions. 
(C)International population planning assistance. 
(D)Support for the United Nation’s humanitarian mission. 
(E)Support for the National Endowment for Democracy. 
(F)The activities of the committees of the House of Representatives. 
(3)Definition of international financial institutionsIn paragraph (2)(B), the term international financial institutions means the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the Asian Development Fund, the African Development Bank, the African Development Fund, the International Monetary Fund, the North American Development Bank, and the European Bank for Reconstruction and Development. 
(4)Effective dateParagraph (1) shall take effect immediately after the enactment of all of the regular appropriations Acts for fiscal year 2006 appropriating amounts described in such paragraph. 
(5)ReportNot later than 60 days after the effective date of paragraph (1), the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission under such paragraph.  
 
